DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 25, 2021 has been entered. 	The Office Action is in response to the application filed May 25, 2021. Amended claims 1, 2, 4, 6, 10, and 11 are being examined on the merits herein. 

Response to Arguments
	In view of Applicant’s amendments, the 103 rejection of claims 1-8 and 10-14 as being unpatentable over Khan (US 2013/0210872) and Dubinett (WO 2016/073759) of record is hereby withdrawn.
In view of Applicant’s amendments, the 103 rejection of claim 9 as being unpatentable over Khan (US 2013/0210872) and Dubinett (WO 2016/073759) of record as applied to claims 1-8 and 10-14 in the 103 rejection above is hereby withdrawn.
New England Journal of Medicine, 2015) is hereby withdrawn.
 	In view of Applicant’s amendments, the 112-first paragraph rejection while being enabling for a method of treating cancers selected from melanoma and glioblastoma, not reasonably providing enablement for the treatment of any cancer was withdrawn due to Applicant’s amendments of August 19, 2020. In the most recent amendments (May 25, 2021), Applicant has again expanded the scope of cancer to all types of cancer and not glioblastoma as amended to previously. Therefore, the 112-1st rejection previously set forth on record and later withdrawn is hereby reinstated. 
 	The new rejections are made in the Non-Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 	Claims 1, 2, 4, 6, 10, and 11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating cancers selected from melanoma and glioblastoma, does not reasonably provide enablement for the treatment of any cancer. The specification does not enable any person skilled in the practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that all cancers are treatable by riluzole prodrug of claim 1 and a checkpoint inhibitor as described in the methods claimed.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
 	There are hundreds of types of cancers and tumors which can occur in any part of the body. Here are some assorted categories:

A. CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the  highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation which fall mostly into five categories.  There are the astrocytic tumors (Astrocytomas): Pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric Optic Nerve Glioma) Diffuse astrocytomas (including Fibrillary astrocytomas, Protoplasmic astrocytomas and Gemistocytic astrocytomas), anaplastic astrocytomas (including adult Optic Nerve Glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and Pleomorphic xanthoastrocytoma. GBM exists in two forms, primary and secondary, which have very different clinical histories and different genetics, but GBM is considered to be one clinical entity. Second, there are the oligodendroglial tumors (Oligodendrogliomas): Low grade Oligodendroglioma and Anaplastic Oligodendroglioma. Third, there is oligoastrocytomas (“mixed glioma”), a type of tumor with both astrocytoma & oligodendroglioma features.  The fourth type is the Ependymomas, which are intracranial gliomas, including Papillary Ependymoma, Myxopapillary ependymoma, tanycytic ependymoma, Anaplastic ependymoma and subependymal giant-cell astrocytomas. A fifth type is the Gangliogliomas (glioneuronal tumors or glioneurocytic tumors), which have both glial and neuronal components, and are extremely varied, based in part on what types of glial and what types of neuronal components are present. These include Papillary Glioneuronal Tumor (PGNT), a range of Supratentorial gangliogliomas, assorted intramedullary spinal cord gangliogliomas, Pineal ganglioglioma, Hypothalamic ganglioglioma, cerebellar ganglioglioma, 

B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's Syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are dozens of leukemias. There are B-Cell Neoplasms such as B-cell prolymphocytic leukemia and Hairy cell leukemia (HCL, a chronic ymphoid leukemia). There are T-Cell Neoplasms such as T-cell prolymphocytic leukemia, aggressive NK cell leukemia, adult T cell leukemia/lymphoma (ATLL), and T-cell granular Lymphocytic leukemia.  There are different kinds of acute myeloid leukemias (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia, acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia).  There is also lymphoblastic leukemia, hypocellular acute myeloid leukemia, Ph-/BCR- myeloid leukemia, and acute basophilic leukemia. Chromic leukemias include chronic lymphocytic leukemia (CLL, 

C. Carcinomas of the Liver include Hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, Cholangiocarcinoma (intrahepatic), Bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver. There are also two types of liver hemangioma: cavernous and hemangioendothelioma.

D. The main types of lung and pleural cancer are small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, Bronchioloalveolar carcinomas (Nonmucinous, Mucinous, and Mixed mucinous and nonmucinous or indeterminate cell type), Acinar, Papillary carcinoma, Solid adenocarcinoma with mucin, Adenocarcinoma with mixed subtypes, Well-differentiated fetal adenocarcinoma, Mucinous (colloid) adenocarcinoma, Mucinous cystadenocarcinoma, Signet ring adenocarcinoma, and Clear cell adenocarcinoma), squamous cell (Papillary, Clear cell, Small cell and  Basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and Large Cell Carcinoma (which include Large-cell neuroendocrine carcinoma, Combined large-cell neuroendocrine carcinoma, Basaloid carcinoma, Clear cell carcinoma Lymphoepithelioma-like carcinoma, and Large-cell carcinoma with rhabdoid phenotype). In addition there are also the carcinomas with pleomorphic, sarcomatoid or sarcomatous elements, including Carcinomas with spindle and/or giant cells, Spindle  called benign fibrous mesothelioma); epithelioid haemangioendothelioma; pleuropulmonary blastoma (which occurs three fairly different substituted-types); chondroma; calcifying fibrous pseudotumor of the visceral pleura); congenital peribronchial myofibroblastic tumors, diffuse pulmonary lymphangiomyomatosis and desmoplastic round cell tumor. There are assorted bronchial adenomas (e.g. adenoid cystic carcinomas, mucoepidermoid carcinomas, mucous gland adenomas, and oncocytomatous bronchial mucous gland adenoma) as well as other adenomas, including papillary adenoma.  There are some papillomas, including squamous cell papilloma and glandular papilloma. There is also malignant melanoma of the lung, Hamartoma, cylindroma (cylindroadenoma), some germ cell tumors, thymoma and sclerosing haemangioma and many others as well.  Lung cancers are quite diverse. Thus, for example, oat cell carcinoma, Signet ring adenocarcinoma, pleuropulmonary blastoma, cylindroma, and malignant mesothelioma really have very little in common, other than being cancers of the lung. 

E. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic thyroid cancer, and medullary thyroid cancer.  



G. There are many types of colon cancers, and this category is rather diverse.  Most are adenocarcinomas, either of the mucinous (colloid) type or the signet ring type. Less common colon cancers include squamous cell, neuroendocrine carcinomas, carcinomas 

H. Renal carcinomas comprise the papillary renal cell carcinoma (which has two subtypes, type 1 and type 2, with very different prognostic values), clear cell renal carcinoma, chromophobe renal carcinoma, collecting duct renal carcinoma, and some unclassified carcinomas (the Heidelberg classification system). Other kidney cancers include Transitional Cell Carcinoma, Wilms Tumor, malignant rhabdoid tumor of the kidney, renal melanoma, Primary Renal Non-Hodgkin's Lymphoma, Primary renal MALT lymphoma, Primary renal Hodgkin's lymphoma, secondary renal lymphomas, and renal sarcomas. In addition, there are the (usually) non-metastatic kidney tumors -- Renal adenomas, Oncocytomas, congenital mesoblastic nephroma, and Angiomyolipomas -  although the Angiomyolipomas often do not require treatment.  

I. Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including Prostatic Ductal Adenocarcinoma, adenocarcinoma with Paneth-like cells, Clear cell adenocarcinoma, Foamy gland adenocarcinoma, Adenocarcinoma of Cowper’s glands, and Atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, Prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, Adenosquamous and Squamous Cell Carcinomas, Basaloid and Adenoid 

J. Penile carcinoma is usually a squamous cell carcinoma, but there is also penile clear cell carcinoma and Sarcomatoid carcinoma.

K. The carcinomas of the extrahepatic bile ducts are of numerous types, including carcinoma in situ, Adenocarcinoma, Papillary adenocarcinoma, Adenocarcinoma (intestinal-type), Mucinous adenocarcinoma, Clear cell adenocarcinoma, Signet ring cell carcinoma, Adenosquamous carcinoma, Squamous cell carcinoma, Small cell carcinoma (oat cell carcinoma) and undifferentiated carcinoma of the  extrahepatic bile ducts.

 (Mammary epithelial oncocytoma), and mucoepidermoid carcinoma (MEC). Other  rare carcinomas include Spindle cell carcinoma of the breast (SpCC), Squamous cell carcinoma of the breast, Secretory Carcinoma of the Breast (Juvenile secretory carcinoma), Metaplastic carcinoma of the breast (a heterogeneous group of invasive breast cancers including types with squamous differentiation and those with heterologous elements), Invasive Micropapillary Carcinoma of the Breast, Adenoid 

M. Ovarian cancers are a heterogeneous group of tumors.  The most important are the epithelial tumors.  These are themselves fairly diverse, the categories being Serous cystomas (Serous benign cystadenomas, Serous cystadenomas with proliferating activity of the epithelial cells and nuclear abnormalities but with no infiltrative destructive growth and Serous cystadenocarcinomas); Mucinous cystomas (divided the same three ways); Clear cell tumors (mesonephroid tumors, again divided the same way), Endometrioid tumors (similar to adenocarcinomas in the endometrium: Endometrioid benign cysts, Endometrioid tumors with proliferating activity of the epithelial cells and Endometrioid adenocarcinomas), mixed mesodermal (now considered to be carcinomas with areas of sarcomatous differentiation), clear cell, transitional cell, and mixed epithelial.  Second, there are the Granulosa-Stromal Cell Tumors.  These include the Granulosa cell tumor (which exists in juvenile and adult forms) and the tumors in the 

N. Cervical cancers.  There are many different categories and sub-categories of cervical cancers. The majority of cervical cancers are Squamous Cell Carcinomas.  These come in numerous types: large cell nonkeratinizing type; large cell keratinizing type; Basaloid; Verrucous; Warty; Papillary; Lymphoepithelioma-like; and Squamotransitional, Early invasive (microinvasive) squamous cell carcinoma; Squamous intraepithelial neoplasia (including Cervical intraepithelial neoplasia and Squamous cell carcinoma in situ).  There are also a variety of Adenocarcinomas, the most important of which are the Mucinous adenocarcinoma, which include the Endocervical, Intestinal, signet-ring cell, minimal deviation, and Villoglandular.  There is also Endometrioid adenocarcinoma, clear cell adenocarcinoma, serous adenocarcinoma, Mesonephric adenocarcinoma, early invasive adenocarcinoma, and Adenocarcinoma in situ. In addition, there are neuroendocrine carcinomas, divided into Small Cell, large cell, classical carcinoid and atypical carcinoid. Other epithelial tumors include Adenosquamous carcinoma, mixed Adenosquamous Carcinomas, which can be either well-differentiated or poorly differentiated, the latter including glassy cell carcinoma, adenoid cystic carcinoma, adenoid basal carcinoma and Undifferentiated carcinoma.  There are also some mixed carcinoma with signet-ring cells, and other types of other poorly differentiated mixed carcinomas.  This group includes tumors sometimes called apudomas or argyrophil cell carcinomas.  There are also an assortment of Mesenchymal tumors of the cervix, including Leiomyosarcoma; Endometrioid stromal sarcoma, low grade; Undifferentiated endocervical sarcoma; Sarcoma botryoides; Alveolar soft part sarcoma, Angiosarcoma of the cervix, 	Malignant peripheral nerve sheath tumor of the cervix; Cervical 

O. Bladder cancers.  Most cases of bladder cancers are transitional cell (urothelial) carcinoma, which includes non-invasive papillary urothelial carcinoma, Flat urothelial carcinoma in situ (CIS), superficially invasive urothelial carcinoma, and muscle invasive tumors. Adenocarcinomas of the bladder include Primary Adenocarcinoma (urachal and non-urachal), Prostatic adenocarcinoma, Gastro-intestinal adenocarcinomas and Clear cell carcinoma. Squamous cell carcinomas include Verrucous carcinomas, and a secondary squamous cell carcinoma of the bladder, from the cervix. Small cell carcinomas include Primary small cell carcinoma of the bladder and the secondary small cell carcinoma ('reserve cell carcinoma') of the lung. Lymphomas include the primary lymphomas (Low grade B-cell lymphoma of MALT type, High grade B-cell lymphoma, and T-cell lymphoma), as well as secondary lymphomas, including mantle cell lymphomas. Melanomas include Primary Malignant melanoma of the bladder, and secondary ones. The sarcomas of the Bladder are Leiomyosarcoma, Osteosarcoma 

P. Cancers of the Vulva are mostly Squamous carcinoma, but these also include Melanoma, Bartholin's Adenocarcinoma, Basal Cell carcinoma and some Sarcomas.

Q.  Vaginal cancers are primarily Squamous Carcinoma, but some are 
Adenocarcinoma, Melanoma of the vagina; Sarcoma of the vagina, Bowen's disease and Germ Cell Tumors. 

R. The most important of the cancers of the uterus are the Endometrial Carcinomas. The great majority of these are Endometrioid; others include Uterine Papillary Serous Tumor (UPST), Clear Cell Carcinoma, Mucinous and Squamous. Uterine Sarcomas include  Smooth Muscle Tumors include leiomyoblastoma, clear cell leiomyoma, epithelioid leiomyoma, plexiform tumorlet, Intravenous leiomyomatosis, Benign metastasizing leiomyoma, Leiomyomatosis peritonealis disseminate and Leiomyosarcoma (LMS). Endometrial Tumors include Endometrial stromal nodule, Endolymphatic stromal myosis, (ESM) and Endometrial stromal sarcoma (ESS). There are the mixed tumors Müllerian adenosarcoma and Malignant mixed mesodermal tumors (MMMT). Other sarcomas are Rhabdosarcoma, Osteosarcoma, Chondrosarcoma nad Hemangiopericytoma. There are also uterine cancers which do 

S. There are several main types of stomach cancers, which are very different from each other. (1) Lymphomas of the stomach are cancers of the immune system tissue that are found in the wall of the stomach. These come in two main categories.  One is the Non-Hodgkin's lymphomas of the stomach, including MALT lymphoma, and assorted Large Cell Lymphoma of the Stomach such as anaplastic CD30 (Ki-1) positive large cell lymphoma (ALCL).  The other is Hodgkin Lymphoma in the Stomach.  These include both lymphomas which are primary to the stomach, and nodal lymphomas that have spread to the stomach from e.g. the spleen or liver and are thus secondary.  There are Tertiary gastric lymphomas as well.  (2) Gastric stromal tumors (GISTs) develop from the tissue of the stomach wall. There are an assortments of these; GISTs vary from cellular spindle cell tumors to epithelioid and pleomorphic ones. (3) Carcinoid tumors are tumors of hormone-producing cells of the stomach.  These are classified into are classified into those that are associated with hypergastrinemic states (type 1, atrophic gastritis, pernicious anemia); Zollinger-Ellison syndrome [ZES] tumors (type 2), and tumors without hypergastrinemia (type 3 or sporadic).  (4) Carcinoma of the Stomach exists in five types: papillary, tubular, mucinous, signet-ring cell adenocarcinoma and undifferentiated carcinoma. (5) Soft tissue sarcomas, most notably leiomyosarcoma of the stomach.  There are other tumors as well, including Gastric Lipoma, gastric xanthelasma, and benign reactive lymphoid hyperplasia (pseudolymphoma).

②Proliferative disorders. 	A proliferative disorder is anything that causes any abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such a term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, and polyps. In addition, it embraces various non-cancerous proliferative disorders such as certain types of restenosis, vascular smooth muscle proliferation associated with atherosclerosis, glomerular nephritis, clonal proliferative disorders including the various Myelodysplastic Syndromes such as Refractory anemias, certain types of abnormal wound healings,  different types of abnormal angiogenisis,  pulmonary fibrosis, macular degeneration, myeloproliferative disorders such as primary polycythemia and myleofibrosis, an assortment of skin disorders (such as  psoriasis, palmoplantar Pustulosis, keratinisation disorders, keratosis, lichenified eczema, and seborrhoeic dermatitis), LAM (Lymphangioleiomyomatosis, a smooth muscle proliferative disorder of the lungs), uterine fibroids (leiomyomas),  and rheumatoid arthritis.  There is no such thing that an agent which is effective against such disorders generally, since they are so diverse, nor is there any reason to think that such an agent could be made to work.
③Tumors.  The term “tumor” covers more than just cancers. It also covers many neoplasms, cancerous or not. A neoplasm is any abnormal tissue that grows by cellular proliferation more rapidly than normal, or continues to grow after the stimulus that initiated the new growth has ceased, or shows lack (partial or complete) of structural Ex parte Aggarwal, 23 USPQ2d 1334, 1336: “In its broadest reasonable sense, the term “tumor” designates any tumor, whether malignant or benign.”  Thus, the claim would cover treatment of many kinds of inflammation which produce tumors which are not malignant. The specification cannot support that.	
④Parasitosis is a general category of diseases which are completely unrelated except for the fact that they arise from parasites.  These include helminthiasis including Larva Migrans, Hookworm Infections,  Filariasis, Loiasis, Ascariasis, Dracunculiasis, Schistosomiasis, Onchocerciasis, Whipworm Infections, Trichinosis, and Cestode Infections (including Diphyllobothriasis, Echinococcosis and Taeniasis); intestinal diseases (including Threadworms and Pinworms) such as Dientamoebiasis, Anisakiasis and Giardiasis; protozoan infections such as Amebiasis,  Blastocystis hominis infections, Malaria (from 4 species of Plasmodium), Toxoplasmosis, Cryptosporidiosis, Cyclosporiasis, Babesiosis and Trypanosomiasis (including Tsetse fly and Chagas Disease) and many others. For example, Toxoplasma gondii is a prominent source of congenital neurological birth defects. It includes nematodes such as Onchocerca volvulus whose larvae (microfilaria) cause River blindness. It includes ectoparasites, 
Thus, the claims are extremely broad.
The nature of the invention
The nature of the invention is the treatment of any cancer through the use of the claimed compound.  Currently, there are no known agents that treat these diseases all inclusively.
The level of predictability in the art
The treatment of these disorders is highly unpredictable.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   

The amount of direction provided by the inventor


The existence of working examples
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment and methods in inhibition. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating these disorders with the claimed compound.


The level of one of ordinary skill
	The level of skill is that of one with a doctoral understanding of central nervous system disorders, which embraces the multitude of diseases recited above.   Applicant’s data is not convincing as to make the production and use of pharmaceutical compositions comprising the recited compound feasible without undue, un-predictable experimentation.

The quantity of experimentation
	A great deal of experimentation is required.  In order for there to be a method of treating these disorders generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of cancers as discussed above are treatable by said regimen. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of cancer types with the claimed compound individually or in combination with other therapeutic agents.  
 	Genetech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." Therefore, a method for treating cancer, generally, by administering riluzole and a checkpoint inhibitor of the claims is not considered to be enabled by the instant specification.	
Conclusion
Claims 1, 2, 4, 6, 10, and 11 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627